DETAILED ACTION
This action is responsive to amendment filed on February 18th, 2022. 
Claims 1~3, 6~13, and 16~23 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10,999,355 and 11,082,483 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior of record does not anticipate nor render obvious the claims reciting, “A method, medium, and system comprising: creating, by a processing device, a corresponding second data provider account for each of a set of second cloud computing entities, wherein the user has a set of user accounts in the set of second cloud computing entities and a data set is associated with a first data provider account from a first cloud computing entity; and copying the data set from the first cloud computing entity to each of the set of second cloud computing entities using the corresponding second data provider accounts of the set of second cloud computing entities, wherein the first cloud computing entity is a first cloud computing platform and at least one of the set of second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE SOO KIM/Primary Examiner, Art Unit 2443